Citation Nr: 1715233	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  06-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia L. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active military service from December 1989 to March 1996.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that determined new and material evidence was not received to reopen the claims.  The Veteran perfected an appeal of the decision and, in a September 2008 decision, the Board reopened the claims and remanded them for additional development.

In a decision dated in September 2015, the Board denied the Veteran's appeal, and she appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In November 2016, the Veteran, through her attorney, and the Secretary of Veterans Affairs (Secretary), submitted a Joint Motion For Partial Remand (JMPR).  In an Order also dated in November 2016, the Court granted the Motion, vacated the September 2015 Board decision in part, and remanded the case to the Board for further appellate review consistent with the JMPR.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a currently diagnosed knee disorder did not have onset in active service, and that it is not otherwise causally connected to active service.

2.  The record contains evidence of arthritis and includes competent and credible lay statements of continuous symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the September 2004 rating decision, and throughout the history of this appeal, the Veteran has received VCAA notice, the most recent being via a November 2008 RO letter issued after the September 2008 Board decision.  (11/21/2008 VBMS-Notice).  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, neither the Veteran nor her representative asserts any VCAA notice error or claim any specific prejudice as a result of a notice error.  Hence, the Board finds that VA has complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records, including the C&P examination reports, are in the claims file.  The records associated with the Veteran's receipt of disability benefits from the Social Security Administration are also in the claims file.  

The Board acknowledges the representative's assertions that the examinations were inadequate but finds that the medical reports are adequate for appellate review.  The representative's primary assertion concerning the 2009 examination (06/06/2011 VBMS-Third Party Correspondence) was that there was medical evidence that the examiner did not consider.  The August 2011 Board remand addressed that issue by remanding to insure that all available treatment records were in the file and arranged another examination.  The representative then attacked the adequacy of the December 2011 examination on the ground that the examiner did not consider the Veteran's lay reported history.  (05/13/2012 VBMS-Third Party Correspondence)  The Board finds, however, that the examiner reviewed of all the evidence of record and noted and considered the Veteran's lay reports of her continuity of symptomology.  Hence, the Board finds the December 2011 examination adequate for appellate review purposes.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  The JMPR addressed the Board's discussion of the medical evidence in the September 2015 decision.  Thus, the Board finds no basis for an additional remand.  Otherwise, neither the Veteran nor her representative asserts that there are additional records to be obtained.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion

Right Knee

Post-service treatment records note the Veteran's reports of having injured her right knee in airborne training.  (08/19/2004 VBMS-Medical Treatment-Government Facility, p. 18)  On other occasions, she reported that she hurt the knee in basic training.  Id., p. 56.  Nonetheless, her in-service complaints are in fact documented.

STRs dated in February 1990 note the Veteran's complaints of right knee pain, which was assessed as a strain, and she was referred for physical therapy.  March 1990 physical therapy records note that the Veteran reported the pain as periodic, and a chronic strain was noted.  (07/07/2014 VBMS-STR-Medical, 1st entry, pp. 81, 48)  She presented in March 1990 with complaints of right knee pain over the past 5-6 weeks.  She denied any history of trauma.  The examiner noted findings of subjective pain but an essentially normal physical examination, and that an X-ray showed possible early degenerative changes.  Id., p.16.  A May 1990 physical therapy consult notes the Veteran's complaint of continued pain of 2.5 months duration.  The orthopedic consult examination noted that the pain was periodic, and that the etiology was unknown.  Physical examination revealed a normal gait and point tenderness at the at the distal iliotibial band.  The examiner noted that the X-ray was within normal limits, and an assessment of iliotibial band (ITB) syndrome was entered.  Treatment included icing and stretching exercises.  Id., p. 29.  Subsequent complaints noted in the STRs concerned the left knee.  (07/07/2014 VBMS-STR-Medical, 2nd  entry, p. 6)  

Post-service, records related to the Veteran's in-service admission for treatment for substance abuse note that her physical examination was entirely within normal limits.  (09/12/2000 VBMS-VA 10-10, 1st entry, p. 6)  There is no indication in the STRs that the Veteran underwent a physical examination for her separation from active service in March 1996.

VA received the Veteran's initial claim in June 1997.  The only evidence of record at that time were general outpatient reports.  In a May 1997 consult she denied any history of arthritis, arthralgias, or muscle weakness or pain.  Physical examination revealed normal joints.  (11/18/1997 VBMS-Medical Treatment-Government Facility, p. 9)  The Veteran's STRs were not available at this time, and she failed to report for the examination scheduled in conjunction with her claim.  (08/03/1998 VBMS-Rating Decision-Narrative)

Post-service records related to treatment for other issues reference a June 1996 physical examination noting musculoskeletal findings related only to the right ankle.  (09/12/2000 VBMS-VA 10-10, 1st entry, p. 12)  VA records dated in 2002 noted the Veteran's reports of having injured her right knee in airborne training in 1990, and that she had undergone repeat regimen of physical therapy.  Physical examination revealed full range of motion FROM) without pain or crepitus, and normal patellar mobility.  The collateral ligaments were loose bilaterally, but the cruciate ligaments were intact.  She was placed on a home exercise program.  An April 2001 entry notes chronic knee pain.  A January 2004 right knee X-ray was interpreted as within normal limits.  (06/01/2004 VBMS-Medical Treatment-Government Facility, pp. 10, 13)  In June 2004, the Veteran reported knee problems since a jump injury while in service.  A June 2004 right knee X-ray was interpreted as negative, and an assessment of right knee arthralgia was entered.  (08/19/2004 VBMS-Medical Treatment-Government Facility, p. 18)  Records dated in 2005 note that examination of the right knee revealed FROM and a negative X-ray.  Further, an MRI examination of the right knee was interpreted as showing normal joint alignment, normal marrow signal, and no joint effusion.  Some possible meniscus pathology was noted.  (03/27/2006 VBMS-Medical Treatment-Government Facility, pp. 2, 9, 15)  

The February 2009 examination report reflects that the examiner had the opportunity to interview the Veteran and conduct a physical examination.  The Veteran reported injuring her knee during airborne training, not basic training.  She also described her pain, the treatment she had received, and that she used a cane for assistance with ambulation.  The objective findings on clinical examination included tenderness to palpation along the medial and lateral borders of the patellar, and limitation of motion with crepitus.  A right knee X-ray was read as normal.  (02/15/2009 VBMS-VA Examination, 1st entry, p. 3)  The examiner diagnosed chronic right knee strain but did not render a nexus opinion initially, as the claims file was not available.  After review of the claims file, the examiner opined that it was not at least as likely as not that the Veteran's right knee disorder was causally connected to active service.  The examiner reasoned that there was no documented evidence of a chronic right knee injury in service, there were no documented right knee related complaints from 1997 forward, and the February 2009 X-ray was normal.  Id., p. 6.

As noted earlier, the Board in August 2011 remanded the claim, noting that the examiner did not discuss the MRI examination meniscus findings, and that the Veteran had in fact reported continued post-service symptoms.  Hence, another examination was directed.  (08/22/2011 VBMS-BVA)

The December 2011 examination report reflects that the examiner reviewed the file in its entirety, and also specifically noted the Board's directive that the Veteran's lay reports be considered.  (12/12/2011 VBMS-VA Examination)  The examiner noted the 2005 MRI findings and also a subsequent December 2005 post-MRI entry that noted that lateral meniscal thinning without identified tears and proximal tibial possible enchondroma appearing unchanged from a 2000 study.  The examiner further noted that the Veteran's case was discussed with an orthopedist.  Based on the review of the Veteran's records and her reported history, and consultation with the orthopedist, the examiner again opined that it was not at least as likely as not that the Veteran's current right knee disorder is causally connected to the entries in the STRs, or otherwise causally connected to active service.  The examiner's rationale stated, in part, that the absence of documented complaints of right knee pain by the Veteran suggested that the knee pain for which she was treated in service resolved.  (Emphasis added)  Id., at 3.  The examiner noted further that the October 2005 MRI findings of thinning of the meniscus was a nonspecific finding, depending on the cuts taken of the meniscus.  Further, the examiner noted, ITB syndrome is not associated with any permanent or long term internal knee problem.  Hence, the examiner opined that the Veteran's currently diagnosed knee strain was not causally connected with the in-service treatment for ITB syndrome.  Id., at 4.

The consensus of the parties in the November 2016 JMPR was that the Board, in the September 2015 decision, relied on the examiner's determination that the Veteran did not complain of right knee symptoms upon separation from service, when there was no record of an examination at separation, and where the record contained documented complaints of right knee pain three months after service.  (11/14/2016 VBMS-CAVC Decision, p. 3)  The Board also notes the representative's earlier written assertions that the absence of medical documentation did not mean that the Veteran had not experienced continued pain that she self-treated.  After full consideration of all of the above factors, the Board, nonetheless, finds that the scales are not balanced as to continuity of symptoms.

First, the applicable law provides that the absence of contemporaneous medical documentation, alone, is not a sufficient basis for finding lay evidence not credible.  It still must be considered.  Buchanan, 451 F.3d at 1337.  As set forth above, the law mandates that lay evidence be considered, not that it dispositively settles the issue.  Second, even according the Veteran's lay reported history of continued pain, it must be placed in perspective.  In this vein, the Board notes the absence of evidence of a diagnosed chronic disease, e.g., arthritis, in active service, or that it otherwise manifested to at least a compensable degree within one year of separation from active service.  See 38 C.F.R. § 3.307(a)(3).

Although a July 1990 X-ray noted possible degenerative changes of the right knee, subsequent X-rays have shown that not to be the case.  Neither the October 2005 MRI examination nor the February 2009 X-rays revealed degenerative changes.  Thus, the Board finds that the preponderance of the evidence is against a finding that arthritis or another chronic disease of the right knee manifested within one year of service.  Id.  In fact, the weight of the evidence is against a finding of right knee arthritis at all.  The significance of this factor is that, in the absence of an in-service chronic disease, the Veteran's lay testimony of continuous knee pain after service does not prove the claim on the basis of continuous symptomatology.  Walker, 708 F.3d 1331.  While her lay testimony must be considered, it does not, in and of itself, prove the claim.  Further, pain alone, does not constitute a disability to which service connection can attach.  There must be evidence of an underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

As to whether the Veteran's in-service complaints of pain, and those within proximity of her active service, are causally related to the currently diagnosed strain, the VA examiner opined that they are not.  The December 2011 examination report reflects that the examiner and the orthopedist considered the Veteran's lay history but accorded more weight to the objective medical evidence that showed no definitive disorder connected to the in-service complaints and treatment.  The VA examiner and orthopedist noted that IBT syndrome is not associated with any permanent or long-term internal knee problem.  As noted earlier, a November 1995 in-patient physical examination was assessed as within normal limits, which was within four months of the Veteran's separation from active service; and, in May 1997 she denied any history of arthralgias.  In light of all of these factors, the Board finds that the examiner's opinion is consistent with the evidence of record, and that the examiner provided an adequate rationale for the opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds the opinion highly probative.  Hence, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

Low Back

STRs dated in January 1996 note the Veteran's complaints of low back pain secondary to moving furniture.  Physical examination revealed negative straight leg raising, normal deep tendon reflexes of 2+, and that flexion was decreased secondary to pain.  The assessment was mechanical low back pain.  (07/07/2014 STR-Medical, 2nd entry, p. 25)  

Post-service, VA records dated in October 2003 note the Veteran's complaints of chronic low back pain without numbness or paresthesias.  She reported a history of a lifting injury in active service.  Physical examination revealed paravertebral muscles tenderness to palpation, FROM, and negative straight leg raising.  The assessment was chronic low back pain.  (08/19/2004 VBMS-Medical Treatment-Government Facility, p. 21-22)  A July 2005 VA lumbar spine x-ray report notes the Veteran to have a history of low back pain that radiated to the right thigh, and that there was no history of trauma.  The X-ray showed minimal lumbar spine dextroscoliosis, but was otherwise within normal limits.  (03/27/2006 VBMS-Medical Treatment-Government Facility, p. 17)  In 2006 VA records noted complaints of low back pain after a motor vehicle accident (MVA) in June 2006.  (09/19/2006 VBMS-Medical Treatment-Government Facility, p. 29)

At the February 2009 VA examination, the Veteran reported low back pain that started in service after heavy lifting and continued ever since.  Physical examination revealed LOM with pain. There were no other positive findings.  Lumbar spine X-rays were negative.  The examiner diagnosed a chronic lumbar strain.  (02/05/2009 VBMS-VA Examination)  Following a review of the claims file and the Veteran's records, the examiner opined that it was not at least as likely as not that the Veteran's current lumbar strain was causally connected to her active service.  The examiner's rationale was that the Veteran was seen once in service in January 1996 for mechanical low back pain, there had been no documented complaints of low back pain from May 1997, and the current X-ray was normal.  The earlier discussion on the adequacy of the examination is incorporated here by reference.

VA records dated in April 2011 note the Veteran's report that she was a field cook in the service, and that she spent 9 months a year assembling mobile kitchens and lifting water buffalos.  She reported further that 10 years earlier, she noticed a worsening of her low back pain to the point where it was daily.  The entry noted a Lumbar CT scan that showed mild right paracentral disk bulge at L3-4, mild central disk bulge at L4-5, and no signs of spinal stenosis or nerve root compression; mild sclerosis along the SI joints.  The examiner noted an assessment of chronic low back pain, disk bulge L4-5 and L3-4.  (05/10/2011 VBMS-Medical Treatment-Government Facility, p. 5)

The August 2011 Board remand noted that, in addition to the Veteran's lay reports of continued back pain from service, a September 2009 X-ray had revealed degenerative changes at L3-S1.  As the examiner's 2009 opinion was based in part on an earlier normal X-ray. Another examination was directed.

As noted in the discussion of the right knee, the December 2011 examination report reflects that the examiner reviewed the claims file and the Veteran's medical records.  (12/12/2011 VBMS-VA Examination).  The examiner noted the January 1996 entry in the STRs for treatment of mechanical low back pain, as well as the Veteran's noted presentations at VA with complaints of low back pain, beginning in 2001.  Also noted was the July 2006 entry that documented complaints of low back pain after a recent MVA, the results of the February 2009 examination, the 2011 CT scan of the lumbar spine, and that there were records of the Veteran's complaints of low back pain that current year.  As was the case with the right knee, the examiner noted that an orthopedist was consulted.  The examiner opined that it was not at least as likely as not that the Veteran's currently diagnosed low back order had onset in active service or was otherwise causally connected with active service.

In reaching the above finding, the examiner noted that the absence of documented complaints of low back pain until about five years after active service, which suggested that the acute back pain for which she was seen in service in January 1996 had resolved.  Concerning the normal February 2009 lumbar spine X-ray and the findings on the September 2009 MRI and 2011 CT scan, the examiner opined that the MRI and CT findings were not unusual for the Veteran's age.  The examiner noted that disc bulging is often an incidental finding on MRI examinations.  As people age, disc bulges are commonly seen on MRI.  The examiner noted further that disc bulges can be seen in patients with no symptoms of back problems, especially in patients over the age of 40
.
The examiner opined that the Veteran has lumbar strain with minimal degenerative changes.  Hence, it was not at least as likely as not that the Veteran s lumbar strain with minimal degenerative changes is related to an event injury or disease in service, including her work as a food service specialist and treatment for back pain in January 1996.

In contrast to the right knee, the evidence of record establishes low back arthritis.  This was not manifested within the first post-service year, and thus service connection on a presumptive basis is not warranted.  However, because arthritis, a chronic disease, is shown, service connection could potentially be awarded solely on the basis of evidence of continuity of symptomatology, per Walker.  

In this case, the Veteran's assertions of continuous low back pain since service have been consistent throughout the record.  She explained the nature of her activities as a field cook, and how that affected her back.  The post-service records expressly note her complaints of back pain and her attribution of such pain to in-service activities.  As these statements were made in the course of receiving treatment, they are deemed highly credible.  Moreover, as explained earlier, as these statements relate to observable symptoms, she is competent to report them.  Therefore, in this case, the record contains competent and credible evidence of continuity of low back symptomatology.  Pursuant to Walker, such evidence is sufficient to award service connection, even in light of the negative nexus opinion.  That opinion, while accompanied by a rationale, appears to have disproportionately relied on the lack of documented treatment immediately following service.  This lessens its probative value.  Again, as a chronic disease has been established, the board awards service connection on the basis of the lay evidence of continuous symptomatology.  Accordingly, the claim is granted.  


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a low back disorder including degenerative disease is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


